                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN

                              Court Minutes and Order

DATE:                    May 21, 2019
JUDGE:                   Pamela Pepper
CASE NO:                 2009-cv-1033
CASE NAME:               Robert Stinson v. City of Milwaukee, et al.
NATURE OF HEARING:       Status Conference (Telephonic)
APPEARANCES:             Heather Lewis Donnell – Attorney for the plaintiff
                         Gayle Horn – Attorney for the plaintiff
                         Jason Franckowiak – Attorney for defendant Johnson
                         W. Patrick Sullivan – Attorney for defendant Rawson
                         Jan Smokowicz – Attorney for City of Milwaukee and defendant
                         Gauger
COURTROOM DEPUTY:        Kristine Wilson
TIME:                    4:33 p.m. to 5:14 p.m.
HEARING:                 Status Conference (Telephonic) set for May 28, 2019 at 1:30 p.m.
                   AUDIO OF THIS HEARING AT DKT. NO. 304
       The court recounted that it had conducted a status conference on May
10, 2019. Since then, it had resolved the plaintiff’s motion to enforce his trial
subpoena through an order issued on May 14, 2019. Dkt. No. 301. The court
had scheduled this hearing to discuss whether the City needed time to respond
to the plaintiff’s motion for limited discovery and request for a jury instruction
on spoliation.

      Counsel for the City reported that Robert Menzel is name of the person at
the City on whom the plaintiff can serve his subpoena (if necessary), and also
opined that if anyone at the City had information about what had happened to
the missing overlays and wax bites, it would be Menzel.

      Counsel for the plaintiff advised that the parties would be taking
defendant Johnson’s trial testimony next week—June 3 and June 4. Counsel
asked that, by the end of this week, the City produce all inventory logs from
2012 to the present. Counsel also advised the court and the parties that she
had been communicating with the Wisconsin State Crime Lab to obtain any
similar records the lab might have.

      Counsel for defendant Johnson told the court that he would be meeting
with his client tomorrow and agreed to ask whether defendant Johnson has
any records regarding the receipt or transfer of the bite mark evidence.

       The court clarified that it was not ruling today on the plaintiff’s request
for a spoliation instruction, opining that it did not have enough information to
rule on such a motion.




                                          1

        Case 2:09-cv-01033-PP Filed 05/21/19 Page 1 of 2 Document 309
       The court ORDERS that by the end of the day on Friday, May 24, 2019,
counsel for the City, counsel for defendant Johnson and counsel for the
plaintiff shall make efforts to determine what documents or records exist
regarding the movements of the bite mark evidence since 2012, and share
those documents with the other parties.

      The court ORDERS that the parties must appear for a status conference
on Tuesday, May 28, 2019, at 1:30 p.m. Parties wishing to appear by phone
may do so by calling the court's conference line at 888-557-8511 and using
access code 4893665#.

     Dated in Milwaukee, Wisconsin this 21st day of May, 2019.

                                         BY THE COURT:


                                         HON. PAMELA PEPPER
                                         United States District Judge




                                     2

       Case 2:09-cv-01033-PP Filed 05/21/19 Page 2 of 2 Document 309
